Deen, Presiding Judge,
concurring specially.
While agreeing with the majority opinion’s affirmance of the appellant’s conviction, further factual exposition and delineation of what occurred will perhaps bolster the majority opinion; otherwise application of Rule 37 (b) is a viable option. A mute opinion (absence of any facts), where the liberty of a citizen is at stake, needs to be strengthened. The following summary of the facts is offered for that purpose.
As the appellant and his cousin were going home early one morning, the appellant decided to get some liquor by going through the roof of a liquor store. The appellant and his cousin took several bottles of liquor and hid them by a peach tree. The next day the appellant’s cousin related this to his mother, who informed the liquor store’s owner, who notified the sheriff, who looked around on the roof of the liquor store and found the appellant’s cigarette lighter that had a nude woman painted on one side. The appellant consequently was picked up, and subsequently gave an oral statement in which he admitted the offense. At trial, however, the appellant denied giving the statement.
The evidence authorized a rational trier of fact to find the appellant guilty beyond a reasonable doubt of burglary. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
*242Decided September 6, 1988.
Robert M. Bearden, Jr., for appellant.
Willis B. Sparks III, District Attorney, Thomas J. Matthews III, Assistant District Attorney, for appellee.